Citation Nr: 1731375	
Decision Date: 08/04/17    Archive Date: 08/11/17

DOCKET NO.  14-10 950A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Whether new and material evidence has been received to reopen the claim of entitlement to service connection for a right lung disability, to include as secondary to a service-connected disability.

2.  Entitlement to service connection for hypertension, to include as secondary to a service-connected disability.

3.  Entitlement to service connection for a disability manifested by tachycardia, to include as secondary to a service-connected disability.

4.  Entitlement to service connection for diabetes mellitus, to include as secondary to a service-connected disability.

5.  Entitlement to service connection for obstructive sleep apnea, to include as secondary to a service-connected disability.

6.  Entitlement to a disability rating greater than 30 percent for service-connected bronchiectasis and status post left thoracoplasty.

7.  Entitlement to an initial disability rating greater than 30 percent for service-connected right hip replacement.

8.  Entitlement to an initial disability rating greater than 10 percent for service-connected benign prostatic hypertrophy with urinary obstruction.

9.  Entitlement to an initial compensable disability rating for service-connected erectile dysfunction.

10.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel


INTRODUCTION

The Veteran had active service from January 1955 to January 1959.

This matter came before the Board of Veterans' Appeals (Board) on appeal from March 2013 and May 2015 rating decisions of the Department of Veterans Affairs (VA), Regional Office (RO), in San Juan, the Commonwealth of Puerto Rico.

In March 2013, the RO denied an increased disability rating for the service-connected bronchiectasis and status post left thoracoplasty; determined that new and material evidence had not been received to reopen the previously denied claim of service connection for a right lung disorder; denied service connection for hypertension, tachycardia, diabetes mellitus, and obstructive sleep apnea; and granted service connection for right hip replacement, benign prostatic hypertrophy, and erectile dysfunction.  The Veteran timely expressed disagreement with the denials and with the initial assigned disability ratings for the awards of service connection and perfected a substantive appeal.

In May 2015, the RO also denied entitlement to a TDIU.  The Veteran timely filed a notice of disagreement and perfected a substantive appeal as to this issue as well.

The Board notes that the Veteran's service treatment records are unavailable, as such records are presumed to have been or were destroyed while in the possession of the government.  Therefore, there is a heightened obligation to assist the Veteran in the development of his case, and a heightened obligation to explain findings and conclusions and to consider carefully the benefit of the doubt rule.  O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).

The Veteran's claims file has been converted into a paperless claims file via the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  All records in such files have been considered by the Board in adjudicating this matter.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of an increased disability rating for the service-connected bronchiectasis and status post left thoracoplasty, right hip replacement, benign prostatic hypertrophy, and erectile dysfunction; as well as service connection for hypertension, diabetes mellitus, and obstructive sleep apnea; and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).
FINDINGS OF FACT

1.  By rating actions dated in February 2003 and March 2004, the RO denied service connection for a right lung disability; the Veteran did not appeal and new and material evidence was not received within the applicable appeal period.

2.  Evidence received since the March 2004 rating decision does not relate to unestablished facts necessary to substantiate the claim of service connection for a right lung disability, and does not raise a reasonable possibility of substantiating the claim.

3.  A disability manifested by tachycardia did not have its clinical onset in service; cardiovascular-renal disease was not manifested within one year of discharge from service; and a disability manifested by tachycardia is not otherwise related to active duty or to a service-connected disability.


CONCLUSIONS OF LAW

1.  The unappealed March 2004 rating decision that determined new and material evidence had not been received to reopen the previously denied claim of service connection for a right lung disability is final.  38 U.S.C.A. § 7105 (c) (West 2014); 38 C.F.R. §§ 20.302, 20.1103 (2016).

2.  New and material evidence not having been received; the claim of entitlement to service connection for a right lung disability is not reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016).

3.  The criteria for the establishment of service connection for a disability manifested by tachycardia are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 5103, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2016).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2014), 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2016), requires VA to assist a claimant at the time that he or she files a claim for benefits.  As part of this assistance, VA is required to notify claimants of what they must do to substantiate their claims.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that the claimant is to provide; and (3) that VA will attempt to obtain.  See Beverly v. Nicholson, 19 Vet. App. 394, 403 (2005).
 In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Specifically, the notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.

By letters dated in July 2011 and February 2013 the Veteran was notified of the evidence not of record that was necessary to substantiate his claims.  He was told what information that he needed to provide, and what information and evidence that VA would attempt to obtain.  He was also provided with the requisite notice with respect to the Dingess requirements.  The Veteran was also notified of what evidence and information was necessary to reopen the previously denied claim and to establish entitlement to the underlying claim for the benefits sought on appeal, although such information is not required.  See Kent v. Nicholson, 20 Vet App 1   (2006); see also VAOPGCPREC 6-2014 (Nov. 21, 2014).  Under these circumstances, the Board finds that the notification requirements of the VCAA have been satisfied.

Next, the VCAA requires that VA make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate a claim.  The Veteran's available service, VA, and private medical treatment records have been obtained.  There is no indication of any additional, relevant records that the RO failed to obtain.  The Veteran has been medically evaluated.  In sum, the Board finds that the duty to assist and duty to notify provisions of the VCAA have been fulfilled and no further action is necessary under the mandates of the VCAA. 

Reopening Previously Denied Claims

Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated during service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2016).

In order to prevail on the issue of service connection for any particular disability, there must be evidence of a current disability; evidence of in-service occurrence or aggravation of a disease or injury; and medical evidence, or in certain circumstances, lay evidence, of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").

Service connection for certain chronic diseases, such as bronchiectasis and cardiovascular-renal disease, may also be established based upon a legal "presumption" by showing that it manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. § 1112 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2016).  The option of establishing service connection through a demonstration of continuity of symptomatology rather than through a finding of nexus is specifically limited to the chronic disabilities listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (rejecting the argument that continuity of symptomatology in § 3.303(b) has any role other than to afford an alternative route to service connection for specific chronic diseases). In addition, service connection may be granted for any disease diagnosed after service when all the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303 (d) (2016).

Service connection may be established on a secondary basis for a disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a) (2016).   Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  38 C.F.R. § 3.310(a) (2016); Allen v. Brown, 7 Vet. App. 439 (1995).  VA has amended 38 C.F.R. § 3.310 to explicitly incorporate the holding in Allen, except that it will not concede aggravation unless a baseline for the claimed disability can be established with evidence created prior to any aggravation.  38 C.F.R. § 3.310(b). 

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.

In this case, by rating action dated in February 2003, the RO denied service connection for a right lung disability.  Thereafter, in March 2004, the RO confirmed and continued the prior denial as new and material evidence had not been received.  The Veteran did not appeal this decision, and new and material evidence was not received within one year of this decision.  Thus, the March 2004 decision became final.  See 38 U.S.C.A. § 7105 (d)(3); Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011); 38 C.F.R. §§ 3.104, 3.156(a)-(b), 20.302, 20.1103.

However, if new and material evidence is presented or secured with respect to a claim that has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  38 U.S.C.A. § 5108; see Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).  Under 38 C.F.R. § 3.156 (a), evidence is considered "new" if it was not previously submitted to agency decision makers.  "Material" evidence is evidence which, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.

For the purpose of determining whether a case should be reopened, the credibility of the evidence added to the record is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

When determining whether the submitted evidence meets the definition of new and material evidence, VA must consider whether the new evidence could, if the claim were reopened, reasonably result in substantiation of the claim.  Shade v. Shinseki, 24 Vet. App. 110, 118 (2010).  Thus, pursuant to Shade, evidence is new if it has not been previously submitted to agency decision makers and is material if, when considered with the evidence of record, it would at least trigger VA's duty to assist by providing a medical opinion, which might raise a reasonable possibility of substantiating the claim.  Id.  

The Veteran asserts that he has a right lung disability that is the result of his period of active service.  At the time of the March 2004 rating decision, the evidence of record included a radiology report dated in May 1998 from Doctors Community Hospital; a private hospital treatment record from Hospital del Maestro dated in May 1998; private medical records from S.A. Amill, M.D., dated in October 1998; VA radiology and outpatient treatment records dated from April 2002 to February 2004; and VA examination reports dated in December 2002 and January 2003.

Service connection for a right lung disability was denied in February 2003 as the medical evidence had shown bronchiectasis of the both lungs, and right lung function was essentially the same as the left lung.  Hence, there was no separate right lung disability for which service connection may have been be established under 38 38 C.F.R. § 3.383 which provides for special consideration for paired organs and extremities.  As the regulations did not permit for the combination of respiratory disorders except for those of neoplasms, a single rating could only be assigned.  As there was no other respiratory disorder beyond the bronchiectasis, a separate evaluation was not warranted.  In March 2004, the RO similarly found that the additional evidence had not shown any respiratory disorder of the right lung beyond the bronchiectasis.  

Evidence added to the record since the March 2004 rating decision includes VA examination reports dated in September 2011 and December 2016 and a private medical record from August 2011.  While this evidence is new as it was not previously of record, it is not considered material as it did not establish that the Veteran has a right lung disability in addition to the already established bronchiectasis for which service connection is in effect.

In light of the foregoing, the Board finds that new and material evidence has not been received to reopen the claim of entitlement to service connection for a right lung disability.  The additional medical treatment records added to the record following the last final rating decision, while new does not bears directly and substantially upon the specific matter under consideration for which service connection may be awarded - whether the Veteran had a separately ratable right lung disability.  

With regard to any assertions of the Veteran, while presumed to be true, see Justus, they do not tend to show that the Veteran has a right lung disability as a result of his period of active service.  The Veteran's assertions are generally duplicative of previous statements which were previously considered by the RO and, while new, they are not material. 

In sum, the Veteran has not presented any new evidence which bears directly and substantially upon the specific matter under consideration for which service connection for a right lung disability may be granted.  The newly submitted evidence is merely cumulative of previously submitted evidence and is not so significant that it must be addressed in order to fairly decide the merits of the claim.  Accordingly, the previously denied claims of service connection for a right lung disability may not be reopened, and the claim must be denied.

Service Connection for Tachycardia

The Veteran asserts that he has a disability manifested by tachycardia as a result of his period of active service.  Specifically, he contends that medication taken for his service-connected bronchiectasis has resulted in tachycardia.

As indicated above, the Veteran's service treatment records are not available for review, though, he has not asserted that tachycardia is a disability that was first manifested during active service, but rather as secondary to a service-connected disability.

A review of the medical evidence of record following service shows that a VA examination report dated in March 2013 reveals that the Veteran reported experiencing occasional transient tachycardia that was self-resolving.  The examiner concluded that the Veteran reported only occasional transient episodes of tachycardia with the use of Levalbuterol.  However, there was no evidence of sustained tachycardia or cardiac arrhythmias to suggest a cardiac structural or electrophysiological pathology as secondary to any type of medication.

Having carefully considered the evidence of record, the Board finds that the preponderance of the evidence is against the Veteran's claim of service connection for tachycardia.  As noted above, there is no asserted onset of symptoms during active service.  There is also no diagnosis of a disability manifested by tachycardia following service.  

Congress has specifically limited entitlement to service-connected benefits to cases where there is a current disability.  "In the absence of proof of a present disability, there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992). There is no objective indication of a sustained tachycardia or cardiac arrhythmias to suggest a cardiac structural or electrophysiological pathology as secondary to any type of medication, therefore, given the lack of a current diagnosis, service connection cannot be awarded.  In this regard, as there is no current disability, an opinion as to whether such disability would be secondary to a service-connected disability is moot

The Board finds probative the February 2013 opinion of the VA examiner as it was definitive, based upon a complete review of the Veteran's entire claims file, and supported by detailed rationale.  Accordingly, the opinion is found to carry significant probative weight.  The Veteran has not provided any competent medical evidence to rebut the opinion against the claim or otherwise diminish its probative weight.

There is also no medical evidence of record to establish that the Veteran had manifested cardiovascular-renal disease within one year following separation from active service.  See 38 C.F.R. §§ 3.307, 3.309. 

The Board has considered the statements of the Veteran, as well as the lay evidence of record, in support of his claim.  Lay evidence may be competent on a variety of matters concerning the nature and cause of disability.  Jandreau v. Shinseki, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).  The Veteran is competent to report that he experiences occasional transient tachycardia.  However, once the threshold of competency is met, the Board must consider how much of a tendency a piece of evidence has to support a finding of the fact in contention.  Not all competent evidence is of equal value.  In this case, the VA examiner considered the Veteran's statements and concluded that there was no current disability manifested by tachycardia.  This conclusion was made after considering the Veteran's symptoms and his clinical history.  This evidence is more probative than the Veteran's assertions.

Overall, the evidence is not in relative equipoise, as the most probative evidence of record addressing the Veteran's asserted symptoms weighs against the claim.   Although the Veteran is entitled to the benefit of the doubt where the evidence is in approximate balance, the benefit of the doubt doctrine is inapplicable where, as here, the preponderance of the evidence is against the claim.  See generally Gilbert, 1 Vet. App. at 49; Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).  The benefit sought on appeal is, therefore, denied.


ORDER

New and material evidence not having been received, the petition to reopen the claim of service connection for a right lung disability, to include as secondary to a service-connected disability, is denied.

Service connection for a disability manifested by tachycardia, to include as secondary to a service-connected disability, is denied.


REMAND

Unfortunately, a remand is required in this case as to the issues of an increased disability rating for the service-connected bronchiectasis and status post left thoracoplasty, right hip replacement, benign prostatic hypertrophy, and erectile dysfunction; as well as service connection for hypertension, diabetes mellitus, and obstructive sleep apnea; and entitlement to a TDIU.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  VA has a duty to make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 2014); 38 C.F.R. § 3.159(c), (d) (2016).

Bronchiectasis and Status Post Left Thoracoplasty

The Veteran asserts that his disability is more severe than reflected by the currently assigned 30 percent disability rating.  In the June 2017 Appellant's Brief, the Veteran's representative asserted that the disability had increased in severity since the most recent VA examination in September 2011.  A review of the record, however, shows that the Veteran underwent a VA respiratory conditions examination in December 2016 in an effort to assess the service-connected residual scar from the left lung thoracoplasty, an issue not currently on appeal.  While this examination report did provide certain findings that would allow the Veteran's disability to be rated under Diagnostic Code 6601 which provides the rating criteria for bronchiectasis; the examination report did not provide findings from pulmonary function testing that would allow consideration of rating the disability under Diagnostic Code 6600 (chronic bronchitis).  The regulations provide that bronchiectasis may be rated under either Diagnostic Code 6600 or 6601.  The Board notes that the VA examiner in December 2016 indicated that a pulmonary function test was not conducted because there was potential for respiratory failure, but did not explain the reasons for such, to include whether this was a temporary or permanent manifestation.

The Board also notes that a Supplemental Statement of the Case was never issued to the Veteran addressing the December 2016 VA examination report as it pertains to the issue of an increased disability rating for the bronchiectasis and status post left thoracoplasty.  In this circumstance, the law requires that the Board return the appeal to the AOJ for initial consideration of the new evidence.  See Disabled American Veterans, et al. v. Secretary of Veterans Affairs (DAV), 327 F.3d 1339   (Fed. Cir. 2003).  While the Board could attempt to solicit a waiver from the Veteran in accordance with Chairman's Memorandum No. 01-05-09 (May 25, 2005), in light of the foregoing assertion of an increase in disability since the last VA examination and given the incomplete findings of the December 2016 scar examination report, the Board finds that a remand is necessary in any case.

Right Hip Replacement, Benign Prostatic Hypertrophy, and Erectile Dysfunction

With regard to the service-connected right hip replacement, benign prostatic hypertrophy, and erectile dysfunction, the Veteran's most recent VA examinations of the disabilities were conducted in September and November 2011, and the primary focus of each such examination was establishing whether service connection was warranted.  In the June 2017 Appellant's Brief, the Veteran's representative asserted that the disabilities had increased in severity since the most recent VA examination was conducted.  As such, the Board finds that new examinations are required to evaluate the current degree of impairment of each disability.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); see also Allday v. Brown, 7 Vet. App. 517, 526 (1995) (where the record does not adequately reveal current state of claimant's disability, fulfillment of statutory duty to assist requires a contemporaneous medical examination - particularly if there is no additional medical evidence that adequately addresses the level of impairment of the disability since the previous examination); Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (the Board should have ordered a contemporaneous examination of the Veteran because a 23-month old examination was too remote in time to adequately support the decision in an appeal for an increased rating).

Hypertension, Diabetes Mellitus, and Obstructive Sleep Apnea

The Veteran asserts that he has hypertension, diabetes mellitus, and obstructive sleep apnea as a result of his service-connected bronchiectasis, to include medications taken for treatment thereof.

The September 2011 VA examination report shows that the Veteran was diagnosed with diabetes mellitus, type II.  The examiner opined that the mechanism by which glucocorticoids cause hyperglycemia is multifactorial and in the vast majority of cases dose related in the development of diabetes one must take into account genetic factors, concomitant illness, and the use of other medications that may also be risk factors for the development of the diabetes.  Although there was a known history of the use of inhaled steroids for the service-connected condition, the ones used had not been in high doses, and a minimal use of oral steroids as to consider this the only element for the development of his diabetes.  While the examiner appears to conclude that the use of medication was not the only element in the development of the Veteran's diabetes mellitus, the examiner did not discount it completely.  Moreover, the examiner did not provide an opinion as to whether the service-connected disability aggravates the diagnosed diabetes mellitus.  The September 2011 VA examination report shows that the Veteran was diagnosed with obstructive sleep apnea.  As was the case in providing a negative nexus opinion with the diabetes mellitus, the VA examiner did not provide an opinion as to whether the service-connected disability aggravates the diagnosed diabetes mellitus.  As such, an opinion must be provided as to whether the Veteran's diabetes mellitus and/or obstructive sleep apnea is aggravated by a service-connected disability, to include the bronchiectasis and status post left thoracoplasty.  See 38 C.F.R. § 3.310 (2016); Allen v. Brown, 7 Vet. App. 439 (1995).

With regard to the issue of service connection for hypertension, the September 2011 VA diabetes mellitus examination report shows that the Veteran was said to have hypertension that was at least as likely as not due to his diabetes mellitus.  The issue of service connection for diabetes mellitus has not yet been resolved, and the outcome of that issue is determinative in that of service connection for hypertension.  As such, the issues are inextricably intertwined and the issue regarding hypertension must be deferred pending the outcome of the issue regarding diabetes mellitus.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final decision on one issue cannot be rendered until a decision on the other issue has been rendered).  

TDIU

With regard to the issue of entitlement to a TDIU, the claims being remanded herein are inextricably intertwined with the Veteran's claim for a TDIU.  See Harris, 1 Vet. App. at 183.  The foregoing issues being remanded herein must be addressed by the AOJ before the Board renders a decision on a TDIU.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The AOJ shall ask the Veteran to identify all locations of VA treatment or evaluation for his asserted disabilities and contact each VA medical facility identified by the Veteran to obtain ongoing medical treatment records pertaining thereto.  All records obtained must be associated with the Veteran's claims file.  

2.  The AOJ shall schedule the Veteran for a VA examination by an appropriate physician so as to determine the nature and severity of his service-connected bronchiectasis status post left thoracoplasty.  The claims file, to include a copy of this Remand, must be sent to the examiner for review; consideration of such should be reflected in the completed examination report.  All tests and studies deemed necessary by the examiner must be conducted.  

All signs and symptoms necessary for rating the Veteran's service-connected bronchiectasis must be reported in detail, including all information for rating this condition under Diagnostic Codes 6600 and 6601. 

If any findings, to include pulmonary function testing, cannot be provided, a detailed explanation as to the reasons and durations must be included.  All manifestations of the disability must be identified in detail.

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.  If the examiner rejects the Veteran's reports of symptomatology, he or she must provide a reason for doing so.

If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what if any additional evidence would be necessary before an opinion could be rendered.  The examiner must provide a rationale for each opinion given.

The examiner is also asked to comment on the impact of the claimed increase in severity of the Veteran's disability, if any, on the his employment and activities of daily life.

3.  The AOJ shall schedule the Veteran for a VA examination by an appropriate physician so as to determine the nature and severity of his service-connected right hip disability.  The claims file, to include a copy of this Remand, must be sent to the examiner for review; consideration of such should be reflected in the completed examination report.  All tests and studies deemed necessary by the examiner must be conducted.  

Full range of motion testing must be performed.  The right hip must be tested in both active and passive motion, in weight bearing and non-weight bearing and, if possible, with range of the opposite undamaged joint.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so. 

Additionally, the examiner should also provide commentary regarding functional loss due to pain, excess fatigability, weakness, and additional disability during flare-ups.  Any additional loss of motion with repetitive movement must be noted.  The examiner shall inquire as to periods of flare-up, and note the frequency and duration of any such flare-ups.  Then, the examiner must estimate the effect of all functional losses, including due to pain, incoordination, lack of endurance, weakness, fatigability, and flare-ups, etc., by equating the disability experienced due to all such losses to loss of motion (stated in degrees) beyond what is shown clinically (e.g., the examiner should estimate the level of disability caused by the combined effect of all functional losses and identify the level of limited motion that would equate to such a level of disability).  This should be done for both flexion and extension.

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.  If the examiner rejects the Veteran's reports of symptomatology, he or she must provide a reason for doing so.

The examiner is also asked to comment on the impact of the claimed increase in severity of the Veteran's disability, if any, on the his employment and activities of daily life.

4.  The AOJ shall schedule the Veteran for a VA examination by an appropriate physician so as to determine the nature and severity of his service-connected benign prostatic hypertrophy and erectile dysfunction.  The claims file, to include a copy of this Remand, must be sent to the examiner for review; consideration of such should be reflected in the completed examination report.  All tests and studies deemed necessary by the examiner must be conducted.  

The examiner is directed to discuss any and all symptomatology associated with the Veteran's benign prostatic hypertrophy and erectile dysfunction.

The examiner is requested to specifically address whether the Veteran has any renal dysfunction, voiding dysfunction, urinary frequency dysfunction, obstructed voiding dysfunction, or a urinary tract infection as a result of his prostate cancer residuals, and evaluate each present dysfunction as appropriate under 38 C.F.R. § 4.115(b).

The examiner is requested to document the current severity of the Veteran's erectile dysfunction and any and all manifestations thereof, to include loss of erectile power and penile deformity.  The examiner shall indicate the extent to which any deformity of the penis is caused by the Veteran's underlying erectile dysfunction disability or any other service-connected disability.

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.  If the examiner rejects the Veteran's reports of symptomatology, he or she must provide a reason for doing so.

The examiner is also asked to comment on the impact of the claimed increase in severity of the Veteran's disability, if any, on the his employment and activities of daily life.

5.  The AOJ shall schedule the Veteran for a VA examination by an appropriate physician so as to determine the nature and etiology of his current diabetes mellitus.  The claims file, to include a copy of this Remand, must be sent to the examiner for review; consideration of such should be reflected in the completed examination report.  All tests and studies deemed necessary by the examiner must be conducted.  

The examiner should answer all of the following questions as definitively as possible:

(a)  Is it at least as likely as not that the Veteran's diagnosed diabetes mellitus had its onset in service, had its onset in the year immediately following any period of service.

(b)  Is it at least as likely as not that the Veteran's diagnosed diabetes mellitus is etiologically related to his active duty service or to a service-connected disability, to specifically include the service-connected bronchiectasis and status post left thoracoplasty?

If the Veteran's current diabetes mellitus is aggravated by a service-connected disability, the examiner should also indicate the extent of such aggravation by identifying the baseline level of disability.

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.  If the examiner rejects the Veteran's reports of symptomatology, he or she must provide a reason for doing so.

The absence of evidence of treatment for diabetes mellitus in the Veteran's service treatment records cannot, standing alone, serve as the basis for a negative opinion.

If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what if any additional evidence would be necessary before an opinion could be rendered.  The examiner must provide a rationale for each opinion given.

6.  The AOJ shall schedule the Veteran for a VA examination by an appropriate physician so as to determine the nature and etiology of his current obstructive sleep apnea.  The claims file, to include a copy of this Remand, must be sent to the examiner for review; consideration of such should be reflected in the completed examination report.  All tests and studies deemed necessary by the examiner must be conducted.  

The examiner should answer all of the following questions as definitively as possible:
(a)  Is it at least as likely as not that the Veteran's diagnosed obstructive sleep apnea had its onset in service, or is otherwise the result of a disease or injury in service?

(b)  Is it at least as likely as not that the Veteran's diagnosed obstructive sleep apnea is etiologically related to his active service or to a service-connected disability, to specifically include the service-connected bronchiectasis and status post left thoracoplasty?

If the Veteran's current obstructive sleep apnea is aggravated by a service-connected disability, the examiner should also indicate the extent of such aggravation by identifying the baseline level of disability.

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.  If the examiner rejects the Veteran's reports of symptomatology, he or she must provide a reason for doing so.

The absence of evidence of treatment for obstructive sleep apnea in the Veteran's service treatment records cannot, standing alone, serve as the basis for a negative opinion.
If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what if any additional evidence would be necessary before an opinion could be rendered.  The examiner must provide a rationale for each opinion given.

7.  The AOJ will then readjudicate the Veteran's claims.  If the benefits sought on appeal remain denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case.  An appropriate period of time should be allowed for response.

Thereafter, if appropriate, the case is to be returned to the Board, following applicable appellate procedure.  The Veteran need take no action until he is so informed.  He has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purposes of this remand are to obtain additional information and comply with all due process considerations.  No inference should be drawn regarding the final disposition of this claim as a result of this action.

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
B. T. KNOPE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


